Citation Nr: 1115530	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-29 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial increased rating for service-connected bilateral hearing loss, evaluated as 10 percent disabling prior to November 1, 2010 and as 50 percent disabling since November 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, that granted service connection for bilateral hearing loss, and assigned a noncompensable rating, effective from June 25, 2004.  During the pendency of this appeal, and specifically by a February 2011 rating action, the RO granted an increased rating of 10 percent, effective from June 25, 2004, and 50 percent, effective from November 1, 2010.

This appeal was previously before the Board in September 2010, when it was remanded for additional development.

The Veteran presented testimony at a Decision Review Officer (DRO) hearing at the Nashville RO in February 2006.  A transcript of the hearing is associated with the claims file.

In a statement received by the Veteran in November 2006, he indicated his desire to cancel his Travel Board hearing scheduled for later that month.


FINDING OF FACT

In an April 2011 written statement, the Veteran indicated his desire to withdraw his appeal with respect to the issue of entitlement to an increased rating for 
service-connected bilateral hearing loss.  






CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to an increased rating for service-connected bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

An April 2011 written statement from the Veteran clearly indicates his desire to withdraw his appeal with respect to the issue of entitlement to an increased rating for service-connected bilateral hearing loss.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review this issue on appeal.

ORDER

The appeal claiming entitlement to an increased rating for service-connected bilateral hearing loss is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


